Tadiai-ebbo, J.
By the proces-verbal of the notary, who presided at the meeting of the creditors, on the 16th day of October, 1866, it appears that, after the vote was taken for syndic, it was found thatR. P. Gaillard, the insolvent, had received votes representing $14,867 68, and that Louis Bush had received votes representing $30,255 35. The majority in amount decided that Gaillard, declared to be chosen syndic, should be required to give security for his administration, and that he be allowed a commission of ten per cent, up to twenty thousand dollars, and five per cent, over that amount. When the proceedings were returned to the District Court, their homologation was opposed by several of the creditors, for various reasons, but chiefly on the ground, as alleged, that by the legal votes cast at the meeting of the creditors, Mr. Bush was elected syndic, and that the allowance of ten per cent, commission to the syndic is unauthorized by law.
The opposition was overruled by the Court below, and a judgment rendered homologating the proceedings. Two of the opponents have appealed.
1. As to the dioico oí a syndic, we do not find that the opponents have been successful iu rebutting the evidence adduced by the creditors whose claims are opposed, except, perhaps, in one instance. The claim oí Jules Labatut & Co., put down at $16,550, is predicated upon ten promissory notes of $1,355 each, dated March 8th, 1866, payable in annual gradation from one to ten years, without interest. It is apparent, upon tlie face of these notes, that their aggregate sum is $13,550, instead of $16,550, showing an over estimate of $3,000. The opponents contend that these obligations, some of which are due, should be reduced by a discount at the highest rate of conventional interest, in conformity with the provisions of Art. 2019 of the Civil Code. Reducing, then, the aggregate sum of the notes by the discount claimed, and adding to the discount the overestimate of $3,000, we have $8,231 to be taken from $16,550, the amount erroneously represented by the vote on Labatut’s claim. But, finding no valid reasons for rejecting or reducing any of the other claims opjrosed, the liet aggregate amount, represented by the vote of Mr. Gaillard, will still largely exceed the »iqaqqt yepre¡?eqted by the yote of Mr, Bush,
*88Next, as to the commission, of ten per cent.0 allowed the syndic by the majority of the creditors in amount, we find that the law limits the. amount of the syndic’s commissions to five per cent, on the net amount of money received. The commission in this case being fixed at ten per cent, by the deliberations of the creditors, we think the proceeding illegal.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be amended, so as to accord to the syndic five per cent, on; the amount of money received by him, and that the judgment in all other respects be affirmed. It is further ordered, that defendants and appellees pay costs of this appeal, and that opponents pay costs in the Court below.